Citation Nr: 1220540	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral spondylosis at L5-S1 vertebrae.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1995.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina.  In an August 1997 rating decision, the RO, in pertinent part, denied entitlement to TDIU.  In a November 2004 rating decision, the RO, in pertinent part, denied entitlement to a disability evaluation in excess of 10 percent for bilateral spondylosis at L5-S1 vertebrae.  The claims are now being adjudicated by the Buffalo, New York, RO.

In November 1998, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In February 1999, the Board remanded the issue of entitlement to TDIU for further development, and by an April 2000 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision.  In an April 2001 Order, the Court granted the parties' Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  In October 2003, the Board remanded the TDIU claim to the RO for further development consistent with the Court Order.

In a January 2011 decision, the Board denied the Veteran's claims and the Veteran subsequently appealed the decision to the Court.  While the case was pending, the parties filed a Joint Motion, requesting that the Court vacate the decision.  Thereafter, in an October 2011 Order, the Court granted the Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

Moreover, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court recently held that under 38 U.S.C.A. § 5103A(a):

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is 'unclear' or 'not suitable for rating purposes,' and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

Id. at 269.

Notably, the Court limited its holding in Savage to "those instances in which the missing information is relevant, factual and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id. at 270.

With regard to the Veteran's claim of entitlement to an evaluation in excess of 10 percent for bilateral spondylosis of the L5-S1 vertebrae, the Court found that the Board had a duty to obtain clarification of a September 2006 VA physical therapy treatment record, in which the clinician noted that the Veteran had "trunk flexion 
< 25% before limited by pain."  Although the Board observes that this is a VA record and not a private treatment report, this case is sufficiently analogous to Savage.  Accordingly, the Board concludes that a remand is necessary to obtain clarification of the meaning of this report.  However, because it may not be possible to obtain clarification from the same clinician who performed that evaluation (as the Court appears to request), the Board concludes that a remand may be necessary also to obtain an opinion by a qualified VA examiner regarding the meaning of this record.

Moreover, under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, the Veteran was most recently afforded a VA spine examination in May 2006.  Although he has not affirmatively claimed a worsening of his back disorder, review of the most recent VA outpatient treatment reports of record indicate that he complained of increasing pain, including spasms that keep him awake at night and pain with twisting left and right.  As it appears that there may indeed have been an increase in the symptomatology associated with the Veteran's low back condition, but there is not sufficient evidence of record to make a decision on the issue, the Board finds that a new examination, with accurately recorded range of motion findings, is warranted to determine the current severity of the Veteran's bilateral spondylosis at L5-S1 vertebrae.  

With regard to the Veteran's claim of entitlement to TDIU, the Court found that the Board failed to consider the possibility of applying staged ratings to grant the claim.

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126   (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

In this case, although the Veteran appears to currently be employed, because it appears that the record contains evidence that the Veteran may have been previously precluded from obtaining and maintaining substantially-gainful employment during the 1990's, the Board finds that an opinion is necessary regarding whether the effect of the Veteran's service-connected disabilities have affected his ability to secure or maintain substantially-gainful employment at any time during the appeals period.

Finally, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated October 2007, an attempt to obtain updated treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  Obtain all available VAMC treatment records pertaining to the Veteran's service-connected bilateral spondylosis at L5-S1 vertebrae since October 2007 and associate with the claims folder.  Any negative reply should also be included in the claims folder.

3.  Ask the VA physical therapist who authored the September 18, 2006, treatment note to provide an explanation as to what was meant by "trunk flexion < 25% before limited by pain," including the (approximate) range of motion (in degrees) that was demonstrated.  If the physical therapist is not available, a notation to that effect should be placed in the claims folder.

4.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for a VA examination with an appropriate, qualified examiner to determine the current severity of his bilateral spondylosis of L5-S1 vertebrae.  The claims folder and a copy of this remand must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  If the VA physical therapist who authored the September 18, 2006, treatment note was not available, the examiner is asked to review that VA physical therapy treatment record, dated September 18, 2006, and, if at all possible, provide an explanation as to what the author meant by "trunk flexion < 25% before limited by pain," including the (approximate) range of motion (in degrees) that was demonstrated.  Any tests deemed necessary should be conducted.   The examiner should also elicit from the Veteran his history of symptomatology related to his disability and note that, in addition to the medical evidence, the Veteran's personal statements have been considered and taken into account in the examination report.  

The examiner should specifically describe the severity of the Veteran's thoracolumbar spine disability, including the current ranges of motion (in degrees), along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if favorable or unfavorable ankylosis is present in the thoracolumbar spine.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  Any tests deemed necessary should be conducted.  The complete claims folder must be made available to the examiner in conjunction with this examination and the examiner must specifically note that the claims folder has been reviewed.  The VA examiner should also elicit from the Veteran a complete history of his service-connected disabilities and note that, in addition to the medical evidence, the Veteran's personal statements have been considered and taken into account in the examination report.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant has been unable to secure or maintain substantially-gainful employment solely as a result of any individual or combination of his service-connected disabilities at any time since July 1, 1995 (day following separation from service).  The examination report must include a complete rationale for all opinions and conclusions expressed.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and 
his representative/attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

